Citation Nr: 0117032	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chondromalacia of the right patella with tricompartmental 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from August 1938 to October 1945 
and from January 1952 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that, in the same July 2000 rating decision, 
the RO denied service connection for a left knee disorder as 
not well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among 
other things, eliminates the concept of a well-grounded 
claim.  A claim for benefits denied as not well grounded 
between July 14, 1999 and November 9, 2000, shall be 
readjudicated at the claimant's request or on VA's own motion 
as provided by law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board therefore refers this matter to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's right knee disability is manifested by 
motion limited to 8 degrees extension and 115 degrees 
flexion.  Additionally, there are subjective complaints of 
pain with walking, difficulty with squatting or bending and 
with getting in and out of a chair, and some giving way and 
locking up of the knee with extended walking.  There is 
objective evidence of pain with movement, crepitus, joint 
effusion and tenderness, and tenderness with patellar 
compression.  X-rays show severe degenerative joint disease.  
CONCLUSION OF LAW

The criteria for a 20 percent disability rating for 
chondromalacia of the right knee with tricompartmental 
osteoarthritis have been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5257 (2000); DeLuca v. Brown, 8 
Vet. App. 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, although taken 
prior to the enactment of the VCAA, the RO's actions comply 
with the new statutory provisions.  That is, by way of the 
July 2000 rating decision and October 2000 statement of the 
case, the RO provided the veteran and his representative with 
the applicable law and regulations and with explanation as to 
the evidence needed to prevail on the claim.  In addition, 
the RO has secured all pertinent VA treatment records and 
afforded the veteran a medical examination.  The veteran has 
not authorized VA to obtain any private treatment records.  
Also, the veteran has had the opportunity to submit evidence 
and oral argument in support of his claim.  Finally, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for chondromalacia of 
the right patella in a February 1965 rating decision.  At 
that time, it assigned a zero percent (noncompensable) 
disability rating.  In an April 1996 rating action, the RO 
recharacterized the disability to include tricompartmental 
osteoarthritis and increased the disability rating to 10 
percent.  The RO continued that evaluated in a March 1999 
rating decision.  

The veteran submitted a claim for an increased rating in 
January 2000.  In connection with that claim, the RO secured 
the veteran's recent VA treatment records dated through 
January 2000.  Notes dated in May 1999 showed complaints of 
right knee pain, though minimal at that time.  On 
examination, range of motion was from 0 to 140 degrees.  
There was subpatellar crepitus and subpatellar pain with 
contracting the quadriceps.  There was no instability, 
tenderness or joint line pain, or effusion.  X-rays revealed 
traumatic versus infectious changes to the right lateral 
tibial metaphysis, unchanged from March 1996, and 
tricompartmental degenerative changes with associated joint 
space narrowing, osteophytosis, and joint effusion.  Notes 
from a July 1999 follow up indicated that the right knee 
symptoms were improving with pool therapy.  Examination 
revealed mild tenderness under the lateral patella and joint 
line tenderness and mild effusion.  There was no ligamentous 
instability.  Records dated in January 2000 related that the 
veteran had right knee crepitus.  Range of knee motion was 
from 0 to 115 degrees.   

In April 2000, the veteran underwent a VA orthopedic 
examination.  He reported having increasing pain and 
stiffness and some episodes of giving way since service.  He 
denied any dislocations, locking, swelling, or redness.  The 
veteran had pain with ambulation that resolved with sitting 
down.  He was also limited in his ability to squat or bend to 
pick things up.  Otherwise, he was able to manage his daily 
activities.  He also used over-the-counter medication, 
topical rubs, and a swimming pool for therapy.  The veteran 
occasionally used a brace but always used a cane.  
Examination of the right knee revealed flexion contracture to 
about 8 degrees with motion to about 115 degrees with 
crepitus on motion.  There was about 6 degrees of varus.  In 
addition, there was 1+ effusion, some medial and lateral 
joint line tenderness, and some tenderness to patellar 
compression.  Examination was negative for instability.  X-
rays were unchanged.  The diagnosis was severe degenerative 
joint disease. 

The RO secured additional VA treatment records dated through 
August 2000.  In February 2000, the veteran related that he 
was still having knee pain.  Examination was positive for 
crepitus and joint line tenderness.  The knee was stable.  X-
rays were unchanged.  

The veteran testified before a member of the Board via 
videoconferencing in May 2001.  He related that he was unable 
to participate in some activities for cardiac rehabilitation, 
i.e., walking or riding a bicycle, because of the right knee.  
When he used the knee, it locked up and he could not move it.  
He had pain with walking and trouble getting in and out of a 
chair or bathtub.  After walking 25 to 50 yards, the knee 
gave out and he had trouble maintaining his balance.  The 
veteran had used a knee brace.  He took Tylenol for pain.  He 
had also used heating pads and ice.  The veteran stated that 
he could no longer flex or extend the knee.  

During the hearing, the veteran requested additional time in 
which to submit a physician's statement in support of his 
claim.  The Board did not receive any such evidence from the 
veteran.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5003, 
degenerative arthritis, and Code 5257, other impairment of 
the knee.  38 C.F.R. § 4.71.  

Under Code 5257, evaluations are assigned based on the 
severity of disability from recurrent subluxation or lateral 
instability.  The Board notes that, despite the veteran's 
allegation of giving way of the knee, there is no medical 
evidence that confirms the presence of instability or 
subluxation.  Therefore, the right knee disability is not 
appropriately evaluated under Code 5257.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Similarly, with 
respect to other diagnostic codes that provide for a rating 
greater than 10 percent, there is no evidence of ankylosis, 
dislocated semilunar cartilage, or nonunion or malunion of 
the tibia and fibula to warrant the application of Codes 
5256, 5258, or 5262, respectively.  Accordingly, the Board 
will evaluate the veteran's right knee disability under Code 
5003. 

Under Code 5003, a disability is evaluated according to the 
limitation of motion of the affected part.  Under Code 5260, 
a 10 percent rating is assigned when leg flexion is limited 
to 45 degrees.  A 20 percent rating is awarded when flexion 
is limited to 30 degrees.  Under Code 5261, a 10 percent 
rating is in order when leg extension is limited to 10 
degrees.  When extension is limited to 15 degrees, a 
20 percent rating is warranted.  

When limitation of motion is noncompensable, Code 5003 
provides for a 10 percent rating for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. 
§ 4.45(f).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003.  Rating personnel must 
consider functional loss and clearly explain the impact of 
pain on the disability.  VAOPGCPREC 9-98.   

In this case, the evidence reveals leg flexion limited to 
about 115 degrees, which does not meet the criteria for a 
compensable rating under Code 5260.  However, the April 2000 
VA examination suggests that leg extension was limited to 
about 8 degrees, though the examiner described the condition 
as a flexion contracture.  In any event, the examination 
shows incomplete knee extension.  The Board finds that the 
degree of limited extension more nearly approximates the 
criteria for a 10 percent rating under Code 5261.  38 C.F.R. 
§ 4.7.        

With respect to additional disability due to functional loss 
and arthritis, the veteran subjectively complains of pain 
with walking, difficulty with squatting or bending and with 
getting in and out of a chair, and some giving way and 
locking up of the knee with extended walking.  Objectively, 
the medical evidence documents pain with movement, crepitus, 
joint effusion and tenderness, and tenderness with patellar 
compression.  The right knee osteoarthritis as viewed on X-
rays is characterized as severe.  The Board finds that this 
evidence reflects sufficient disability in addition to that 
resulting from limitation of motion to warrant an additional 
10 percent evaluation.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.      

The Board notes that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  However, as discussed above, there is 
no medical evidence that confirms the presence of instability 
or subluxation.  Therefore, there is no reasonable basis for 
awarding separate disability ratings for arthritis and 
instability.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there are no exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for 
chondromalacia of the right patella with tricompartmental 
osteoarthritis is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

